DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2005/0190035) in view of Zhao et al. (US 2015/0302974).
Regarding Claim 1, Wang discloses an integrated magnetics (IM) structure (Figures 1-4), comprising: 
a first magnetic layer (comprising 89, Figures 1-3,); 
a second magnetic layer (comprising 83, Figures 1-3); 
one or more conductive layers (comprising M1-M6, Figures 1-3) disposed between the first magnetic layer and the second magnetic layer (M1-M6 disposed between 89, 87, Figures 1-3), wherein the one or more conductive layers are etched to form patterned metal traces (comprising 23, 25, 27, 29, 31, 33, Figures 1-3, Paragraph 13, “…..planar coils formed from the six metal deposition layers”, Paragraph 22, “….first metallic layer M1 is then deposited and etched if necessary to create the first spiral coil 23 thereon”); 
a first magnetic via (comprising 35-39, Figure 1, Paragraph 6, “…the connectors are also by definition “vias”, but will be referred as “connectors”…”, Paragraph 18, “magnetic metals or alloys such as those listed above may be suitably used as conductive material for vias to attain dual magnetic and electrical functionality (i.e., "dual-use")….”); and 
a second magnetic via (comprising 41-49, Figures 1-3, Paragraphs 6, 18), wherein the first magnetic via and the second magnetic via are disposed on opposite sides of at least a portion of the patterned metal traces (35-39 and 41-49 are disposed on opposite sides of at least a portion of 23-33, Figure 1), 
wherein the second magnetic via is  voltage-isolated from the patterned metal traces and configured to interconnect the first magnetic layer and the second magnetic layer (vias 41-49 interconnect first and second magnetic layer 89, 87, Figures 1, 3, Paragraph 15, “…), and 
wherein the patterned metal traces are configured, when electrical current flows through the patterned metal traces, to induce a magnetic flux through a flux path defined as a closed magnetic loop that traverses the first magnetic via, the first magnetic layer, the second magnetic via, and the second magnetic layer and encircles at least the portion of the patterned metal traces (magnetic flux path formed based on the current flow direction in the coil, vias filled with magnetic metals or alloys having both conducting and electrical functionality forms part of the closed path magnetic circuit along with the first and the second magnetic layers 89, 87, Paragraph 6, “…a magnetic material compatible with the IC fabrication process may be deposited as films or caps at the two ends of the inductor assembly to provide a closed magnetic circuit inductor of high performance…. a material which favors magnetic permeability over electrical conductivity may be used appropriately to construct only the stacked via magnetic core or the magnetically permeable cap, or both, of the closed magnetic circuit inductor assembly”). Wang also discloses the vias 41-49 forming the magnetic core 83 forms closed magnetic circuits with magnetic layers 87, 89 loop (Paragraph 25). Wang does not specifically disclose additional magnetic vias voltage isolated from the metal traces  (Wang’s first magnetic vias 35-39 are interconnect the metal traces, not voltage isolated from the pattered metal traces). 
Zhao discloses an integrated magnetics (IM) structure (Figures 1-9), comprising: 
a first magnetic layer (comprising 122, Figures 1A, 1B for example); 
a second magnetic layer (comprising 120, Figures 1A, 1B); 
one or more conductive layers (comprising layers forming, Figures 1-3) disposed between the first magnetic layer and the second magnetic layer (M1-M6 disposed between 89, 87, Figures 1-3),
and magnetic vias on the sides of metal traces forming planes (vias 150 on the sides of metal traces 144 forming planes, Figures 1A, 1B), wherein the magnetic vias are voltage isolated from the metal traces (150 spaced from metal traces 140, 144, Figures 1A, 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional via on the side voltage isolated from the metal traces (similarly to the ones in the center in Wang) as taught by Zhao to reduce the flux losses on the side core forming the closed magnetic circuit.
Regarding Claim 2, combination of Wang and Zhao discloses the IM structure of Claim 1 further comprising: a first dielectric layer (comprising SiO2 layers 103, 105 etc. surrounding M1-M6, Figure 3, Paragraph 22), wherein the patterned metal traces are embedded in the first dielectric layer (Figure 3, metal traces 23, 25, 27, 29, 31, 33 embedded in the SiO2 layer and part of passivation, Paragraph 22).
Regarding Claim 3, combination of Wang and Zhao discloses the IM structure of Claim 2 further comprising: a first hole configured to extend through the first magnetic layer, the first dielectric layer and the second magnetic layer, wherein the first magnetic via is formed in the first hole (hole corresponding to 35-39 extending through SiO2 between the metal layers, the metal layers and the magnetic layers, Figures 1-3, Wang’s Figures are partial views, Figure 1 shows the holes extending through dielectric layer and Figure 3 shows the hole for CONTACT extending through the first magnetic layer).
Regarding Claim 4, combination of Wang and Zhao discloses the IM structure of Claim 2 further comprising: a second first hole (hole for the magnetic comprising 41-40, Figures 1-3) configured to extend through the first dielectric layer wherein the second magnetic via is formed in the second hole (hole corresponding to 41-49 extending through SiO2, Figures 1-3). Wang does not specifically disclose the second hole extending through the first magnetic layer and the second magnetic layer (Wang select the magnetic material of layers 89, 87 of same, or compatible as that the magnetic via to form closed loop magnetic circuit, Paragraph 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the size/extension of the second hole to provide selectivity for the type of magnetic materials in the via and the in the magnetic layers to form closed loop magnetic circuit to reduce magnetic flux losses. 
Regarding Claim 5, combination of Wang and Zhao discloses the IM structure of Claim 4 further comprising: a magnetic paste filling each of the first hole and the second hole, wherein the magnetic paste is a mixture of epoxy and magnetic particles (Paragraph 18, “magnetic metals or alloys such as those listed above may be suitably used as conductive material for vias to attain dual magnetic and electrical functionality (i.e., "dual-use")….”).
Regarding Claim 6, combination of Wang and Zhao discloses the IM structure of Claim 5 wherein the magnetic particles include larger magnetic particles and smaller magnetic particles (Paragraph 16 recites various metallic elements and alloys different number and type of that are of different sizes).
combination of Wang and Zhao does not specifically disclose, the respective magnetic particles (larger magnetic particles and smaller magnetic particles) having sizes ranging from about 100 nanometers (nm) to 35nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the size of the magnetic particles to obtain the desired/optimum magnetic properties for the IM structure.
Regarding Claim 7, combination of Wang and Zhao discloses the IM structure of Claim 4 further comprising: a first wall of epoxy resin paste disposed in the first hole to surround the first magnetic via (Paragraph 17, “…..Adhesive layers surrounding the vias and contacts may be used for good adhesion of the vias and contacts to their plug hole walls”, Paragraph 18, “…magnetic metals or alloys such as those listed above may be suitably used as conductive material for vias to attain dual magnetic and electrical functionality (i.e., "dual-use") without undue concerns for conductivity and contamination”, Paragraph 16).
Regarding Claim 8, combination of Wang and Zhao discloses the IM structure of Claim 7 further comprising: a second wall of epoxy resin paste disposed in the second hole to surround the second magnetic via (Paragraph 17, “…..Adhesive layers surrounding the vias and contacts may be used for good adhesion of the vias and contacts to their plug hole walls”, Paragraph 18, “…magnetic metals or alloys such as those listed above may be suitably used as conductive material for vias to attain dual magnetic and electrical functionality (i.e., "dual-use") without undue concerns for conductivity and contamination”, Paragraph 16).
Regarding Claim 9, combination of Wang and Zhao discloses the IM structure of Claim 8 wherein each of the first wall and the second wall has a thickness in the range of about 10 micrometers (µm) (Wang discloses in Paragraph 26 the second magnetic via of size 23 µm x 23 µm and the recited thickness of about 10 µm is less than disclosed magnetic via size 23 µm). Wang also discloses additional embodiments and the details described in the preferred embodiments can be varied without departing from the basic principles of the invention (Paragraph 27). combination of Wang and Zhao does not specifically disclose the upper range of the thickness of 40 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a desired upper range/40 µm for the wall thickness in one of the additional embodiments referred in Paragraph 27 of Wang based on the selected characteristics of the IM structure. 
 Regarding Claim 10, combination of Wang and Zhao discloses the IM structure of Claim 9 wherein the patterned metal traces are spaced apart from the second wall by a distance (Figure 1 shows the second magnetic via comprising 41-49 having the second wall spaced apart from the patterned metal traces comprising 23, 25, 27, 29, 31, 33 by a distance). combination of Wang and Zhao also discloses additional embodiments and the details described in the preferred embodiments can be varied without departing from the basic principles of the invention (Paragraph 27). Wang does not specifically disclose the patterned metal traces are spaced apart from the first wall by a distance and the spaced apart distance (for the first and second wall from the metal traces) ranging from about 20 µm to 500 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the IM structure of Wang a space/distance between the first wall and the patterned metal traces and select the range of distance in one of the additional embodiments referred in Paragraph 27 of Wong based on the selected characteristics of the IM structure (for example, coil ending location can be varies such as to provide a magnetic via on a side of the patterned traces and spaced apart without departing from the basic principles of the invention of Wang).
Regarding Claim 11, combination of Wang and Zhao discloses the IM structure of Claim 2 further comprising: a second dielectric layer disposed between the first magnetic layer and the first dielectric layer (SiO2 layer 101 disposed between the first magnetic layer 89 and M1 layer/SiO2 layer 103 as shown in Figure 3).
Regarding Claim 12, combination of Wang and Zhao discloses the IM structure of Claim 11 further comprising: a third dielectric layer disposed between the first dielectric layer and the second magnetic layer (part of passivation layer between the second magnetic layer 87 and the first dielectric layer/SiO2 layers 103, 105 etc. for M1-M6 shown in Figure 3).
Regarding Claims 13-14, combination of Wang and Zhao discloses the IM structure additional embodiments and the details described in the preferred embodiments can be varied without departing from the basic principles of the invention (Paragraph 27). Wang does not specifically disclose the IM structure further comprising: a fourth dielectric layer, wherein the first magnetic layer is disposed between the second dielectric layer and the fourth dielectric layer (Claim 13) and a fifth dielectric layer, wherein the second magnetic layer is disposed between the third dielectric layer and the fifth dielectric layer (Claim 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the IM structure of Wang, a fourth and fifth insulating layers as cap layers to further reduce magnetic flux losses and to provide protection durability for the IM structure. 
Regarding Claim 15, combination of Wang and Zhao discloses the IM structure of Claim 1 wherein the patterned metal traces are configured to form one or more sets of windings of one or more inductors (Abstract, “…on-chip inductor device for Integrated Circuits utilizes coils on a plurality of metal layers”).
Regarding Claim 16, combination of Wang and Zhao discloses the IM structure of Claim 1 wherein the patterned metal traces are configured to form one or more sets of windings of a transformer (Paragraph 1, “… High performance on-chip inductors and transformers (hereafter sometimes referred as "inductors" or "micro-inductors" for simplicity)..”).
Claims 17-18 basically recite a method corresponds to the IM structure of Claims 1-2. Therefore, Claims 17-18 are rejected at least for the same reasons as for Claims 1-2.  
Regarding Claim 19, combination of Wang and Zhao discloses the IM structure of Claim 1 further comprising: a second dielectric wall configured to surround the second magnetic via (Figure 4 of Wan discloses the wall around each of the vias of the second via implemented as an array) and to provide the predetermined amount of voltage isolation between the second magnetic via and the patterned metal traces (second via formed in the dielectric plane providing predetermined amount of voltage isolation between the second via and metal trace 33, Figure 4 of Wang). Combination of Wang and Zhao having a first dielectric wall configured to surround the first magnetic via (as the combination the first magnetic via similarly structured as the second magnetic via of Wang) and to provide a predetermined amount of voltage isolation between the first magnetic via and the patterned metal traces (insulating/dielectric in the spacing providing the voltage isolation).
Regarding Claim 20, combination of Wang and Zhao discloses the IM structure of Claim 1wherein the first magnetic via is disposed at a first predetermined spacing from the patterned metal traces (150 disposed at a predetermined distance from the metal traces140, 144 in Figures 1A, 1B of Zhao in the combination), the first predetermined spacing being configured to provide a predetermined amount of voltage isolation between the first magnetic via and the patterned metal traces (insulating layer 146, 142 provide the voltage isolation between 150 and 140, 144, Figures 1A, 1B of Zhao in the combination), and 
wherein the second magnetic via is disposed at a second predetermined spacing from the patterned metal traces (41-49 spaced from metal traces 23, 25, 27, 29, 31, 33, Figures 1-3 if Wang), the second predetermined spacing being configured to provide the predetermined amount of voltage isolation between the second magnetic via and the patterned metal traces (spacing between 41-49 and 23, 25, 27, 29, 31, 33 in Figures 1-3 of Wang providing the voltage isolation).
Response to Arguments
Applicant's arguments filed on 10/19/2022 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection necessitated by amendments (102 rejection of Claims is changed to 103 rejection using newly found Zhao reference to teach the amended limitation of a first magnetic via voltage isolated from the metal traces). 
Regarding Applicant’s arguments toward Wang reference and the limitation of the second magnetic via being voltage isolated from the metal traces, examiner respectfully notes that Wangs second magnetic via 41-49 is voltage isolated from the metal traces 23-33 as shown in Figures 1-3,and  Figure 4 shows second magnetic via in array form with spacing/wall around each via.  
Applicant’s arguments, on Pages 10-14 of the Remarks toward the second set of rejection of Claims 1-18 and Nakajima reference are rendered moot as the rejection not included in the current rejection.
Regarding Applicant’s arguments, on Page 14 of the reference toward new claims 19-20, examiner respectfully notes that the claims are rejected using the combination of Wang and Zhao references.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kouchi (US 2017/0133152) discloses IM structure comprising plurality of conductive layers, a dielectric layer, and a first and second coverlay layers, and a first via  and a second via extending through the first cover layer, the dielectric layer and the second magnetic layer (thru-hole comprising 11c, 13 and 11b, 15); Okada (US 2014/0176286) discloses IM structure (Figure 2) comprising a first magnetic layer (1, Figure 2) and a first and a second non-magnetic layers (2, 3), and vias extending through all three layers (comprising 7,8 and 8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        

/LUCY M THOMAS/Examiner, Art Unit 2836, 11/05/2022